DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 12/20/2020 has been entered. Claim(s) 6-8 are canceled. Claim(s) 1-5 and 9-12 remain pending and have been examined below. The amendments to claims have overcome the rejections under 35 U.S.C. 112(b). The cancelation of claim 8 has made the rejection of claim 8 moot, as noted, however the dependency of claims 9 and 10 on claim 8, which is now cancelled has prompted a new rejection under 35 U.S.C. 112(d). Further the cancellation of claim 7 has prompted the rejection of claim 11 under 35 U.S.C. 112(d) for which claim 11 is currently dependent on.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	The following limitations are interpreted to be the following:
In claim 1, the limitation “translation means for translating one of the heads to cause a movement according to a separation and approach direction in a longitudinal direction of the wheels” in the instant case is interpreted per the Applicant’s disclosure in figure 5 to be rails.
In claim 1, the limitation “detection means for detecting a vibration of at least one of the heads” in the instant case is interpreted per the Applicant’s disclosure to be an accelerometer per paragraph [0055], item 9.
In claim 10, the limitation “a holding means for holding the part” in the instant case is interpreted to a work piece per the Applicant’s disclosure if figure 1, item 4.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9-11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 9 is dependent on claim 8, which is a cancelled claim. Claim 10 is dependent on claim 9, which is   For purposes of examination the Office will interpret claims 9 and 11 to read as “the dynamically dampened centerless grinding machine tool according to claim 1 [[8/7 respectively]]”.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (U.S. Patent No. 6,729,938) in view of Nachtigal et al (U.S. Patent No. 3,967,515), hereinafter referred to as Ikeda and Nachtigal, respectively.
	Regarding claim 1 (Currently Amended), Ikeda discloses a centerless grinding machine tool comprising: 
	a grinding wheel (Ikeda, figure 1, item 101a) and a control wheel (Ikeda, figure 1, item 102a) between which there is arranged a part to be ground (Ikeda, figure 1, item W is between items 101a and 102a); 
	two heads for carrying the wheels (Ikeda, figure 1, item 101 houses item 101a and item 102 houses item 102a); 
	at least one translation means for translating one of the heads to cause a movement according to a separation and approach direction in a longitudinal direction of the wheels (Ikeda, column 5, lines 46-64 teaches the translation of item 10).
	Ikeda does not explicitly disclose detection means for detecting a vibration of at least one of the heads; 
	at least one damper configured for causing a vibration damping movement, wherein the at least one damper is arranged on an upper face of one of the two heads, the damper comprising a moving mass and an actuator configured to move the moving mass in the separation and approach direction in the longitudinal direction of the wheels
	Nachtigal teaches a dynamically dampened grinding machine tool comprising: 
	a grinding wheel (Nachtigal, figure 1, item 12); 
	a head for carrying the wheel (Nachtigal, figure 1, item 10 holding item 12); 
(Nachtigal, figure 1, item 28 and column 6, lines 18-21 where item 28 is an accelerometer); 
	at least one damper (Nachtigal, figure 1, item 24) configured for causing a vibration damping movement (Nachtigal, column 10, lines 5-27), wherein the at least one damper is arranged on an upper face of one of the two heads (Nachtigal, figure 1, item 24 is on a face of item 10 and on an upper portion of item 10 making item 24 arranged on an upper face of the head, item 10), the damper comprising a moving mass (Nachtigal, figure 1, item 26) and an actuator configured to move the moving mass in the separation and approach direction in the longitudinal direction of the wheels (Nachtigal, column 10, lines 5-27, item 27).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ikeda with the teachings of Nachtigal to incorporate the detection means and the damper attached to the upper face of the head to control the dampening of the grinding wheel because countering the vibration of the grinding wheel with equal and opposite vibratory forces eliminates the grinding wheel chatter (Nachtigal, column 10, lines 27-33, summarized).
	The translation means of Ikeda, column 5, lines 46-64, performs the identical function in substantially the same way as claimed and has the predictable result of translating the heads in a longitudinal direction which is substantially the same result as the instant application of translating the heads in the longitudinal direction (see MPEP 2183).
	The detection means of Nachtigal, item 28, is an accelerometer and has insubstantial differences than the claimed detection means of an accelerometer and has the predictable result of measuring the acceleration of one of the heads which is substantially the same result as 
	Regarding claim 2 (Original), Ikeda as modified discloses the elements of the claimed invention as stated above in claim 1, two heads (Ikeda, figure 1, items 101 and 102), one damper for one of the grinding heads (Nachtigal, figure 1, item 24 in on item 10), and the damper configured for causing the vibration damping move one of the heads (Nachtigal, column 10, lines 23-33), but does not explicitly disclose two dampers, the second damper for the other head, and the second damper configured to causing the vibration damping movement of the second head.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Ikeda with the teaching of Nachtigal to incorporate a second damper configured for causing the vibration damping on the second head because per MPEP 2144.04(VI)(B), to have the damper to be on the second head and configured to dampen the vibration of the second head is only a slight variation therefrom and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants' invention.
	Regarding claim 3 (Original), Ikeda as modified discloses the elements of the claimed invention as stated above in claim 1, and further discloses two heads (Ikeda, figure 1, items 101 and 102), and one detection means (Nachtigal, figure 1, item 28), with one of the detection means being configured for detecting the vibration on a first head (Nachtigal, column 6, lines 18-21), but does not explicitly disclose a second detection means configured for detecting vibration on the second head.

	Regarding claim 4 (Currently Amended), Ikeda as modified further discloses the dynamically dampened centerless grinding machine tool according to claim 1, wherein at least one of the dampers is configured for generating the damping movement that is opposite the vibration, as detected by the detecting means (Nachtigal, column 10, lines 30-33).
	Regarding claim 5 (Currently Amended), Ikeda as modified further discloses the dynamically dampened centerless grinding machine tool according to claim 1, wherein at least one of the dampers is configured for generating the damping movement in the separation and approach in the longitudinal direction of the wheels (Nachtigal, column 10, lines 20-23).
	Claims 6-8 (Cancelled).
	Regarding claim 9 (Original), Ikeda as modified further discloses the dynamically dampened centerless grinding machine tool according to claim 1[[8]], wherein the damper is arranged in the center of the upper face of the head (Nachtigal, figure 2, item 24 is in the center on the face of item 10).
	Regarding claim 10 (Original), Ikeda as modified further discloses the dynamically dampened centerless grinding machine tool according to claim 9, wherein the damper is arranged at an end of the upper face that is closest to a holding means for holding the part (Nachtigal, figure 1, showing item 24 is on the top part of the upper face closest on that face to the work piece in figure 1, item 14 which is held by work piece holder item 16).
	The holding means of Nachtigal, figure 1, item 16 performs the identical function in substantially the same was as claimed and has the predictable result of holding the work piece to be ground which is substantially the same result as the holding means of the instant application to hold the work piece while being ground (see MPEP 2183).
	Regarding claim 11 (Original), Ikeda as modified further discloses the dynamically dampened centerless grinding machine tool according to claim 1[[7]], wherein the detection means detecting the vibration of one of the heads and the damper causing the vibration damping movement are arranged in the same head (Nachtigal, figure 1, showing item 28 and item 24 are on the same head item 10).
	Regarding claim 12 (Currently Amended), Ikeda as modified further discloses a grinding method comprising the dynamically dampened centerless grinding machine tool according to claim 1, comprising the steps of: arranging the detection means and the damper in the centerless grinding machine tool (Nachtigal, column 6, lines 18-25 arranges item 28 is on item 10, and column 10, lines 5-8 arranges item 24 on item 10); detecting a vibration of at least one head of the machine using the detection means (Nachtigal, column 15, lines 22-24); and causing a vibration damping movement by means of the damper (Nachtigal, column 10, lines 23-33).
Conclusion
The Office may look favorably of the instant application should the Applicant positively recite that the damper is on top of the uppermost surface of the head.
Otto et al (U.S. Patent No. 9,694,462) teaches a centerless grinding machine with a vibration damping spindle to which both wheels are rotated on. Watanabe (U.S. Patent No. 10,543,580) teaches a dynamically centerless grinding machine that detect the vibration of each head and adjusts the position of wheels to compensate for the vibration to cancel out the vibration. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723